UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported) June 15, 2011 PREMIER FINANCIAL BANCORP, INC. (Exact name of registrant as specified in its charter) Kentucky 61-1206757 (State or other jurisdiction of incorporation organization) (I.R.S. Employer Identification No.) 2883 Fifth Avenue Huntington, West Virginia (Address of principal executive offices) (Zip Code) Registrant’s telephone number(304) 525-1600 Not Applicable Former name or former address, if changes since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): oWritten communication pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) PREMIER FINANCIAL BANCORP, INC, INFORMATION TO BE INCLUDED IN THE REPORT Item 5.07Submission of Matters to a Vote of Security Holders On June 15, 2011, Premier Financial Bancorp, Inc. (“Premier”) held its annual meeting of shareholders. The results of voting on the resolutions set forth in the annual meeting proxy statement follow: (a) Annual meeting of the shareholders was held June 15, 2011. (b) All director nominees were elected. (c) Certain matters voted upon at the meeting and the votes cast with respect to such matters are as follows: (i)The following were elected as directors of the Company for a term of one year. Director Votes Received Votes Withheld Broker Non-votes 1.Toney K. Adkins 38,844 2.Hosmer A. Brown, III 36,126 3.Edsel R. Burns 33,234 4.E. V. Holder, Jr. 40,835 5.Keith F. Molihan 38,636 6.Marshall T. Reynolds 7.Neal Scaggs 34,293 8.Robert W. Walker 32,112 9.Thomas W. Wright 59,558 (ii)Ratification of Crowe Horwath LLP as independent auditors of the Corporation for 2011 Votes for 6,232,232; votes against 13,860; votes abstained 5,338. (iii)Approve advisory (non-binding) proposal on executive compensation.Votes for 3,361,136; votes against 90,154; votes abstained 84,429; broker non-votes 2,715,711. Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PREMIER FINANCIAL BANCORP, INC. (Registrant) /s/ Brien M. Chase Date: June 16, 2011 Brien M. Chase, Senior Vice President and Chief Financial Officer
